DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims priority from application 14/584235, filed 12/29/2014.
Status of Claims
	Claims 1 and 4-22 are pending.
	Claims 2 and 3 have been cancelled.
Drawings
The drawings remain objected to under 37 CFR 1.83(a).  In response to the drawing objections the applicant merely argues that they are not necessary because a person of ordinary skill in the art would understand the claimed subject matter.  This is not persuasive because a person of ordinary skill in the art would not be able to make or use the applicant’s invention without providing specific details of these components.  The applicant is requested to specifically identify and label the components within the drawings.
The drawings must show every feature of the invention specified in the claims.  Therefore, the tails on opposite surfaces of the graft (claims 6 and 12), terminal length crisscross (claims 7 and 13), portion of the second tail terminal length is disposed on the terminal length of the first suture tail (claims 8 and 14), the configuration of the first and second suture ends (claims 10-11 as explained in the 112 rejection below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure remains objected to because of the following informalities: missing/outdated priority information.  In response to the previous objection to the specification, the applicant amended the specification to include the patent numbers.  However, the applicant has missed up the patent numbers for the two parent applications. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The previous 112 rejections have been withdrawn in view of the applicant’s amendments.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 is rendered indefinite for antecedent basis issues.  Specifically, claim 19 lacks antecedent basis for the phrase “the needle” in line 1.
Claim 19 is rendered indefinite by the requirement for the needle to be a midpoint of the suture.  IT is unclear how a needle can actually be the midpoint of the suture when it is a separate structure.  The needle may be positioned at the midpoint or define the midpoint, but it is not the actual midpoint.
Claim 21 is rendered indefinite by requiring the suture to be uninterrupted.  It is unclear what the scope of the term uninterrupted is within the claim.  Specifically, the sutures of the applicant’s invention appear to be interrupted by a plurality of aspects.  For example, the suture is interrupted by loops, by the top surface of the graft, by the bottom surface of the graft, and by other portions of the suture crossing over/under it.  Therefore, it appears the applicant’s suture is not uninterrupted or if it is uninterrupted it is unclear why these other elements are not considered to interrupt it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 17, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,622,742.  Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,622,742.  Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,622,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent contains all the limitations of the pending claims and additional elements.  The patent uses slightly different wording, but all the same components are identified.  In this case the patent is narrower, which inherently reads upon the broader pending claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sengun US 2016/0175088 A1.
Regarding claims 1 and 17, Sengun teaches a tissue repair construct (see Fig. 7), comprising: a graft (702) having first end (shown) and second ends (not shown but opposite the first end); and a suture (combination of elements 404, 406, 408) penetrating and affixed to the graft and extending along a portion of a length of the graft from an origin point remote from the first end of the graft (see Fig. 7, origin point is on the right side of the stitching, see also P:0081)), the suture having a pattern comprising multiple loops of suture spaced apart along the length of the graft and extending from the origin point to a terminal point adjacent to the first end of the graft (left side of Fig. 7), each loop overlaying a terminal length of each of two suture tails of the suture ([0056] discloses that the ribbon portion of the suture comprises a plurality of threads which reads upon the claimed two tails) such that at least a portion of the terminal length of each suture tail is disposed between a first surface of the graft and the loop (P:0064, suture tails extend through element 404)
Regarding claim 4, the loops extend on opposite sides of the graft (top and bottom in Fig. 7).
In regards to claims 6-8, 12-14, 20, and 22 as previously explained, a side by side comparison of Sengun and the applicant’s figures reveals the suture path/patterns are the same.  Therefore, the sutures of Sengun read upon these limitations as much as the applicant’s own invention.
In regards to claim 10, as explained above the suture end limitations comprise new matter and are objected to for not being shown within the drawings.  The examiner is interpreting these elements as best understood.  Accordingly, the examiner is considering the side by side tails of the applicant’s invention and the plurality of adjacent filaments of Sengun to read upon the first and second suture ends.   Therefore, the sutures of Sengun read upon the limitations as much as the applicant’s own invention.
In regards to claim 18, Sengun discloses a duplicate second suture in the same configuration shown best in Figure 2.
In regards to claim 19, Sengun discloses a needle is positioned at the midpoint of the suture shown best in Figure 4.
In regards to claim 21, as explained above the recitation describing the suture is indefinite.  Therefore, the suture of Sengun is continuous and uninterrupted as much as the applicant’s own invention.
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.  The applicant’s arguments in response to the drawings, specification, and 112 rejections have been addressed above.
In regards to the double patenting rejection the amendments clarifying that the tail is disposed between the surface and a specific loop does not overcome the standard of nonstatutory double patenting.  All of the claimed components are still represented within the parent patent, but worded slightly different.  The applicant is advised to filed an e-terminal disclaimer.
In regards to the prior art rejection the applicant argues that Sengun is not prior art under exception (C) included below.  However, the applicant failed to meet all three requirements of the exception.  The applicant failed to meet elements (C) (1) and (3) see below.  The applicant identified the reference as being co-owned not based on a joint research agreement and the application does not disclose the names of the parties of the research agreement (DePuy Mitek) is not disclosed within the patent.  The applicant should amend the application to disclose all parties to the research agreement.
(c) COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.—Subject matter disclosed and a claimed invention shall be deemed to have been owned by
the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—
(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement
that was in effect on or before the effective filing date of the claimed invention;
(2) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3) the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/CHRISTOPHER D. PRONE/
Primary Examiner, Art Unit 3738